DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3,8,10-11,16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and further in view of Abhishek (US 20180239714) 

Claim 1.    Bussa discloses A method of translating addresses (e.g., processor including TLB and Segment Lookaside Buffer SLB, col 4:10-20) comprising, by a processing system:
receiving an effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

providing a translation buffer having a plurality of entries, wherein each entry contains a mapping of an, (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical addresses such that address translation may occur, col 4:10-20 Fig. 1);



determining whether the translation buffer has an entry matching the effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

in response to the translation buffer having an entry with a matching effective address, providing the real address translation from the entry having the matching effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20).

Bussa does not disclose, but Nicolai discloses
single; effective address directly to a corresponding real address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	Wherein the effective address is usable by a guest operating system running on a virtual processing system, and the intermediate virtual address is usable by the virtual processing system (e.g., two-level TLB, 0090; three column TLB… Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, 0092; Figs. 7, 10);

	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of 
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Abhishek discloses
	wherein the information on a corresponding intermediate virtual address includes at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094)(further, Abhishek discloses 9 bits 105 associated with level zero of the page table walk process are used to identify an index into that page table 115, and hence identify an intermediate level descriptor 117… intermediate level descriptor 132 that provides a further base address 135, … para 0050; unified address translation cache, allowing not only full address translation data to be stored, but also partial address translation data (intermediate level address translation data), 0046).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 2.    Bussa discloses further comprising determining, in response to determining that the translation buffer does not have an entry with a matching effective address, determine the real address corresponding to the first effective address using other mechanisms (e.g., If the ESID is not within the SLB (a miss), then the operating system or other component may search the main memory within the segment table 208B for the ESID, col 7:20-25).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 3.    Bussa discloses further comprising, in response to determining the real address using other mechanisms, loading the effective address to real address mapping, and information on the corresponding intermediate virtual address, into an entry in the translation buffer (e.g., If the ESID is not within the SLB 208A or segment table 208B (a miss), the ESID in some cases may be paged into main memory from a storage device (e.g., disk) and the main memory segment table (and SLB) may accordingly be updated, col 7:23-28).

Claim 8.    Bussa discloses further comprising, in response determining that an entry in the translation buffer has an intermediate virtual address that matches the first intermediate virtual address to be invalidated the matching entry in the translation buffer (e.g., one or more flush operations may be executed to invalidate one or more entries within one or more address translation caches, col 1:45-50; col 2:25-40; Fig. 3, 310), 

and in response to determining that an entry in the translation buffer not have an intermediate virtual address that matches the first intermediate virtual address to be invalidated, any entry in the translation buffer (e.g., Per block 314, determine whether any of the set of source addresses map to any of the respective first set of addresses (e.g., whether any virtual address of the set of source addresses were mapping to a RPN specified in the first test case) in any of the respective SLBs and TLBS.  Per block 316, if none of the first set of addresses were accessed or mapped to during the second test case, then the operating system (e.g., test case module 146) and/or processor may determine that there are no stale entries within the address translation cache (e.g., all of the entries were successfully invalidated).  For example, if each of the set of source addresses in the second test case is mapped to the pages specified in the second test case (i.e., the pages that were changed per block 308), then all of the entries within address translation cache may have been successfully invalidated and the mappings may have been derived from a correctly updated memory table (e.g., page table or segment table)., Fig. 3).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 10.    Busa discloses A computing system (e.g., virtual memory system col 2:20-25) comprising:

wherein each entry     that exits in physical memory (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical addresses such that address translation may occur, col 4:10-20 Fig. 1; table entry 402B may include a Virtual Page Number (VPN), additional bits, col 11:15-25;  A virtual address is an intermediate address that is generated by concatenating a VSID, a page index, and a byte offset, col 7:30-40); and

a processor (e.g., processor, col 2:27);
wherein the system is configured to 
receive a first fully virtualized effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry having a fully virtualized effective address matching the first fully virtualized effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

provide, in response to determining that the address translation table cache has an entry with a matching fully virtualized effective address, the real address translation from the entry having the matching fully virtualized effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries for translating a fully virtualized effective address directly to a real address; and each entry contains information on a segment of the bit field of an intermediate virtual address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	
	wherein the fully virtualized effective address is usable by a guest operating system running on a virtual processing system and the intermediate virtual address is usable by the virtual processing system (e.g., two-level TLB, 0090; three column TLB… Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, 0092; Figs. 7, 10);

	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is 
output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate 

Bussa in view of Nicolai does not disclose, but Abhishek discloses
		wherein each entry of the single address translation table cache maps an effective address or a portion of a bit field of the effective address to a real address (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

		at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and a hash of a segment of the bit field of the intermediate virtual address,
 wherein the fully virtualized effective address is usable by a guest operating system running on a virtual computing system and the intermediate virtual address is usable by the virtual computing system (further, Abhishek discloses 9 bits 105 associated with level zero of the page table walk process are used to identify an index into that page table 115, and hence identify an intermediate level descriptor 117… intermediate level descriptor 132 that provides a further base address 135, … para 0050; unified address translation cache, allowing not only full address translation data to be stored, but also partial address translation data (intermediate level address translation data), 0046).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 11 is rejected for reasons similar to claim 3 above.

Claim 16 is rejected for reasons similar to claim 8 above.

Claim 18.    Busa discloses A computing system (e.g., virtual memory system col 2:20-25)  comprising:
a processor (e.g., processor, col 2:27); and
a non-transitory computer-readable storage medium comprising program instructions that when executed by the processor cause the processor to:
receive a first fully virtualized effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry with a fully virtualized effective address matching the first fully virtualized effective address; (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35);  and

provide, in response to determining that the address translation cache has  an entry with a matching fully virtualized effective address, the real address translation from the entry having the matching fully virtualized effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If 

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries, wherein each entry maps a fully virtualized effective address directly to a real address; address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	Wherein the effective address is usable by a guest operating system running on a virtual processing system, and the intermediate virtual address is usable by the virtual processing system (e.g., two-level TLB, 0090; three column TLB… Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, 0092; Figs. 7, 10);

	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is 
output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in 

Bussa in view of Nicolai does not disclose, but Abhishek discloses
		and each entry further contains information on a corresponding intermediate virtual (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

	wherein the fully virtualized effective address is usable on a guest operating system running on a virtual computing system and the intermediate virtual address is
 usable by the virtual computing system and the information on a corresponding intermediate virtual address includes at least one of a group consisting of: a segment of the 
bit field of the corresponding intermediate virtual address, a hash of the corresponding intermediate virtual address, and a hash of a segment of the bit field of the
 intermediate address; (further, Abhishek discloses 9 bits 105 associated with level zero of the page table walk process are used to identify an index into that page table 115, and hence identify an intermediate level descriptor 117… intermediate level descriptor 132 that provides a further base address 135, … para 0050; unified address translation cache, allowing not only full address translation data to be stored, but also partial address translation data (intermediate level address translation data), 0046).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 19 is rejected for reasons similar to claims 3 and 11 above.

6.	Claims 5,6,7,9,13,14,15,17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and further in view of Abhishek (US 20180239714) and further in view of Blaner (US 20170371789),

Claim 5.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Abhishek discloses
	wherein each entry in the translation buffer further includes information on the page size corresponding to the address translation mapping provided in each entry (e.g., a page size field 215 is provided to indicate a page size of a page within the memory system that is associated with the address translation data stored in that entry, … para 0061).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation 

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses 
	the method further comprises determining whether the translation buffer entry that has a matching effective address has a matching page size, and in response to the entry in the translation buffer having both a matching effective address and a matching page size, provide the real address from the translation buffer that has both matches (e.g., MMU 212 supports an address translation protocol that includes a number of phases, 0036; Compares are then performed to find a corresponding page table entry (PTE) for the translation request.  MMU 212 may search for a matching virtual page number (VPN), logical partition identifier (LPAR_ID), process identifier (PID), page size hash type, etc. to locate an appropriate PTE, para 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai and Abhishek, with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 6.   Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

 Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 7.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  
 wherein determining whether an entry in the translation buffer has an intermediate virtual address that matches the first intermediate virtual address to be invalidated includes at least one of determining whether:
 	a bit field segment of the intermediate virtual address to be invalidated matches a bit field segment of the intermediate virtual address stored in an entry in the translation buffer (e.g., a 
 	a hash of the intermediate virtual address to be invalidated matches a hash of the intermediate address stored in an entry in the translation buffer or a hash of a segment of the intermediate virtual address to be invalidated matches a hash of the bit field segment of an intermediate virtual address stored in an entry in the translation buffer (e.g., MMU 212 may search for a matching virtual page number (VPN), logical partition identifier (LPAR_ID), process identifier (PID), page size, hash type, etc. to locate an appropriate PTE, 0042).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 9.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  wherein entries in the translation buffer are replaced using a least recently used (LRU) algorithm (e.g., an address translation invalidation phase, for inclusive agents, in which an entry in ERAT 204 of 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 13 is rejected for reasons similar to claim 5 above.
Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 17 is rejected for reasons similar to claim 9 above.
Claim 20 is rejected for reasons similar to claims 7 and 8 above.

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive in view of the current rejections. 

For claims 1, 10, and 18, Applicant argues that the cited references, specifically Abhishek, does not disclose the amended limitations.

In this OA, the amended limitations are rejected under Bussa in combination with Nicolai and Abhishek.

Specifically, Bussa does not disclose, but Nicolai discloses
	wherein the effective address is usable by a guest operating system running on a virtual processing system, and the intermediate virtual address is usable by the virtual processing system (e.g., two-level TLB, 0090; three column TLB… Each entry includes a virtual address 
	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is output from the TLB, 0106; Figs. 7, 10).

Further Applicant argues that Abhishek does not disclose wherein the information on a corresponding intermediate virtual address includes at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address.
The Office submits that Abhishek, in combination with Bussa and Nicolai renders obvious (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094)(further, Abhishek discloses 9 bits 105 associated with level zero of the page table walk process are used to identify an index into that page table 115, and hence identify an intermediate level descriptor 117… intermediate level descriptor 132 that provides a further base address 135, … para 0050; unified address translation cache, allowing not only full address translation data to be stored, but also partial address translation data (intermediate level address translation data), 0046).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation 


Applicant’s arguments for claims 2-9, 11-17, 19-20 are based on dependency from claims 1, 10, 18 addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135